Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed on June 1, 2022 has been accepted and entered.
Claim Objections
Claims 6, 9 and 10 objected to because of the following informalities:  Claim 6 recites “a ration” in line 26 of the claim but should read --a ratio--.  Appropriate correction is required.
The balance of claims are objected to for being dependent upon an already objected claim. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: The storage controller in claim 6 and the analysis unit of claim 6.
Regarding claim 6, the limitation reciting “a storage controller that associates an x-ray spectrum acquired by detecting the secondary x-ray by the detector, with information for identifying the take off angle of the secondary x-ray when the x-ray spectrum has been acquired, and stores the x-ray spectrum associated with the information in the storage unit.” This claim limitation does not use the term “means” and triggers the presumption that section 112(f) does not apply. However, this presumption is overcome when “the claim term fails to ‘recite sufficiently definite structure’ or else recites ‘function without reciting sufficient structure for performing that function.’” (See MPEP section 2181(I)).
A substitute term can act as a generic placeholder for the term “means” where that term would not be recognized by one of ordinary skill in the art as being sufficiently definite structure for performing the claimed function. In this case the term “controller” is a generic placeholder and the modifier, “storage” appears to be a structural modifier, however, the specification does not provide a description sufficient to inform one of ordinary skill in the art that the “storage controller” denotes structure. Instead, each description of the “storage controller” merely states that “the storage controller associates x-ray spectrum generated by the spectrum generation unit with the information for identifying the take-off angle of the secondary x-ray when the x-ray spectrum was acquired and stores the same in the storage unit.” Based on this description, it is unclear if there is any structure or if this is merely a function of the procession unit (see paragraph [0055]). Thus, based on the above interpretation, the presumption that 112(f) does not apply is overcome because the limitation fails to recite sufficiently definite structure to inform one skilled in the art that the term denotes structure, that the term has achieved recognition as a noun denoting structure or the prior art provides evidence that the term has an art recognized structure to perform the claimed function.
Further, under the 3 prong analysis, the limitation should be interpreted under 112(f) as
1) The word storage controller acts as a generic place holder for the term “means” (see above)
2) The generic placeholder “storage controller” is modified by functional language “that associates an x-ray spectrum acquired by detecting the secondary x-ray by the detector, with information for identifying the take-off angle of the secondary x-ray when the x-ray spectrum has been acquired, and stores the x-ray spectrum associated with the information in the storage unit.”
The energic place holder “controller” is not modified by sufficient structure (See above).
Claim 6 also recites “an analysis unit that obtains information on an element in a depth direction of the specimen based on the x-ray spectrum.” Similarly, the presumption that section 112(f) does nto apply because “means” is not used, however this presumption is overcome because the limitations fails to recite sufficiently defined structure. For example, the term “unit” does not indicate structure, the modifier “analysis” does not impart structure and the written description fails to impart any structural significance to the term. Under the 3 prong analysis, the limitation should be interpreted under section 112(f) because the word “unit” acts as a generic placeholder for the term “means,” the generic placeholder “unit” is modified by function language “that obtains information on a element” and the generic placeholder “unit” is not modified by sufficient structure. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 9 and 10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “a storage controller that associates an x-ray spectrum acquired by detecting the secondary x-ray by the detector, with information for identifying the take-off angle of the secondary x-ray when the x-ray spectrum has been acquired, and stores the x-ray spectrum associated with the information in the storage unit.” The “storage controller” is being interpreted under 112(f), see above explanation and the storage controller performs a computer implemented function, for example associating x-ray spectra then storing the results in the storage unit.  
The “storage controller” is indefinite under section 112(b) because the specification fails to adequately disclose the structure to perform the claimed function. For a computer implemented section 112(f) claim limitation, the specification must disclose an algorithm(s) for performing the claimed specific computer function (See MPEP 2181 (II)(B)).
Here, the specification merely states that the “storage controller associates the x-ray spectrum generated by the spectrum generation unit 44 with the information for identifying the take-off angle of the secondary x-ray when the x-ray spectrum was acquired, and stores the same in the storage unit 23.”(see paragraph [0059] for example). No algorithm has been disclosed to explain how to associate the x-ray spectrum and thus, the claims are indefinite. Further, the specification does not provide any details about how the spectra are associated. Thus, the claim is indefinite for failure to disclose sufficient corresponding structure (e.g., the computer and the algorithm) in the specification that performs the entire claimed functions.
Claim 6 also recites “an analysis unit that obtains information on an element in a depth direction of the specimen based on the x-ray spectrum and performs various processing steps such as reading spectra, obtaining information by obtaining a function and obtaining a ratio of contents.” The “analysis nit” is being interpreted under 112(f), see above explanation and the analysis unit performs a computer implemented function, for example reading x-ray spectra, and performs processing steps.  The “analysis unit” is being interpreted under 112(f), see above explanation, and the analysis unit performs a computer implemented function, for example obtaining x-ray spectra and processing steps.  
The “analysis unit” is indefinite under section 112(b) because the specification fails to adequately disclose the structure to perform the claimed function. For a computer implemented section 112(f) claim limitation, the specification must disclose an algorithm(s) for performing the claimed specific computer function (See MPEP 2181 (II)(B)).
Here, the specification merely states that the “analysis unit obtains information of an element in  the depth direction of the specimen S based on the X-ray spectrum. The information of an element in the depth direction of the specimen S, when the specimen S has a layer structure, for example, is the order of layers, elements contained in layers, layer compositions, and so on.”(see paragraph [0060] for example or paragraph [0162] or paragraph [0174]). No algorithm has been disclosed to explain how to associate the x-ray spectrum and thus, the claims are indefinite. Further, the specification does not provide any details about how the spectra are associated. Thus, the claim is indefinite for failure to disclose sufficient corresponding structure (e.g., the computer and the algorithm) in the specification that performs the entire claimed functions.
The balance of claims are rejected for being dependent upon an already rejected claim.
Allowable Subject Matter
Claims 1-5 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, none of the prior art of record specifies or makes obvious an analysis method using an x-ray fluorescence analyzer which acquires an X-ray spectrum by detecting a secondary X-ray emitted from a specimen when the specimen is irradiated with a primary X-ray, namely the steps of:
obtaining information on an analysis target element in a depth direction of the specimen based on the first X-ray spectrum and the second X-ray spectrum, the specimen including a number of layers, N, wherein (N =2), and the step of obtaining information on the analysis target element including:
obtaining a function, FS, which represents a change in X-ray intensity of the analysis target element when the take-off angle is changed;
creating a model function, FM, which represents a change in X-ray intensity of the analysis target element when the take-off angle is changed, based on estimated concentrations of elements contained in each of the number of layers, N; and
obtaining a ratio of contents of the analysis target element in the number of layers, N, by comparing function, FS, with the model function, FM, in combination with the other claimed steps.
References such as Noma (cited in a prior office action) teach generally detecting the composition of various layers using x-ray fluorescence but does not teach the above claimed steps in combination with the other claimed steps.
Further, references such as Testoni (cited below) also teach using X-ray fluorescence to detect the composition in a multilayered sample by comparing an image at a first angle to an image of a second angle (see column 12, lines 48-58) and determining a ratio of the first x-ray intensity and the second x-ray intensity (see claim 44), but does not disclose the above combination of steps in combination with the other claimed steps.
The balance of claims are allowable for the above stated reasons.
	Response to Arguments
Applicant’s arguments, see pages 5-7, filed June 1, 2022, with respect to Noma have been fully considered and are persuasive.  The rejection of claims 1-5 has been withdrawn. 
Regarding claims 6, 9 and 10, the previous rejection has been withdrawn, however, the claims now stand rejected for the above stated reasons.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 7,202,475 (Testoni)- see figure 3
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE S. KIM whose telephone number is (571)272-8458. The examiner can normally be reached M-F 8am-4:30pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTINE S. KIM/Primary Examiner, Art Unit 2896